Exhibit 10.7

 

THE PNC FINANCIAL SERVICES GROUP, INC. AND AFFILIATES

DEFERRED COMPENSATION PLAN

 

Amended and Restated

(Effective as of February 18, 2004)

 

WHEREAS, The PNC Financial Services Group, Inc. (the “Corporation”) and certain
of its affiliates previously adopted and presently maintain The PNC Financial
Services Group, Inc. and Affiliates Deferred Compensation Plan (the “Plan”),
originally effective as of November 21, 1996;

 

WHEREAS, the Corporation desires to amend and restate the Plan in its entirety,
effective February 18, 2004, to make such changes as deemed necessary or
appropriate in connection with the Plan; and

 

WHEREAS, Section 9(b) of the Plan authorizes the Corporation to amend the Plan
at any time.

 

NOW, THEREFORE, in consideration of the foregoing, the Plan is hereby amended
and restated in its entirety to read as follows:

 

SECTION 1

 

DEFINITIONS

 

1.1 “Account” means the bookkeeping account established for each Participant who
is entitled to a benefit under the Plan. An Account is established only for
purposes of determining deemed investments hereunder and not to segregate assets
that may or must be used to satisfy benefits. An Account will be credited with
Deferral Amounts set forth in Section 3 of the Plan and will be credited or
debited to reflect deemed investment results under Section 5 of the Plan. The
Participant’s “Account” will also include amounts deferred under deferral
elections made before January 1, 1996, which pre-1996 deferrals will be
accounted for separately from Deferral Amounts for and after 1996. The
Participant’s Account will also include any amounts deferred that are subject to
restrictions and the possibility of forfeiture under the terms of any Cash
Incentive Award made under any incentive plan.

 

1.2 “Affiliate” means any business entity whose relationship with the
Corporation is as described in Subsection (b), (c) or (m) of Section 414 of the
Internal Revenue Code.

 

1.3 “Beneficiary” or “Beneficiaries” means the individual or individuals
designated by the Participant to receive the balance of the Participant’s
Account upon the Participant’s death in accordance with Section 6 of the Plan.



--------------------------------------------------------------------------------

1.4 “Board” means the Board of Directors of the Corporation.

 

1.5 “Cash Incentive Award” means: (a) any incentive award, including incentive
awards otherwise payable in the form of the Corporation’s stock, granted to the
Participant under an incentive plan designated by the Plan Manager as
participating hereunder and listed in Schedule B hereto; (b) any other cash
bonus or incentive compensation payment that may be designated by the Plan
Manager as eligible for deferral hereunder and listed in Schedule B hereto; and
(c) amounts payable under any Severance Agreement.

 

1.6 “Change in Control” means a change of control of the Corporation of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A (or in response to any similar item on any similar schedule or
form) promulgated under the Exchange Act, whether or not the Corporation is then
subject to such reporting requirement; provided, however, that without
limitation, a Change in Control shall be deemed to have occurred if:

 

  (a) any Person, excluding employee benefits plans of the Corporation and its
subsidiaries, is or becomes the beneficial owner (as defined in Rules 13d-3 and
13d-5 under the Exchange Act or any successor provisions thereto), directly or
indirectly, of securities of the Corporation representing twenty percent (20%)
or more of the combined voting power of the Corporation’s then outstanding
securities; provided, however, that such an acquisition of beneficial ownership
representing between twenty percent (20%) and forty percent (40%), inclusive, of
such voting power shall not be considered a Change in Control if the Board
approves such acquisition either prior to or immediately after its occurrence;

 

  (b) the Corporation consummates a merger, consolidation, share exchange,
division or other reorganization or transaction of the Corporation (a
“Fundamental Transaction”) with any other corporation, other than a Fundamental
Transaction that results in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least sixty percent (60%) of the combined voting power immediately
after such Fundamental Transaction of (i) the Corporation’s outstanding
securities, (ii) the surviving entity’s outstanding securities, or (iii) in the
case of a division, the outstanding securities of each entity resulting from the
division;

 

  (c) the shareholders of the Corporation approve a plan of complete liquidation
or winding-up of the Corporation or an agreement for the sale or disposition (in
one transaction or a series of transactions) of all or substantially all of the
Corporation’s assets;

 

  (d) as a result of a proxy contest, individuals who prior to the conclusion
thereof constituted the Board (including for this purpose any new director whose
election or nomination for election by the Corporation’s shareholders in
connection with such proxy contest was approved by a vote of at least two-thirds
(2/3rds) of the

 

-2-



--------------------------------------------------------------------------------

 

directors then still in office who were directors prior to such proxy contest)
cease to constitute at least a majority of the Board (excluding any Board seat
that is vacant or otherwise unoccupied);

 

  (e) during any period of twenty-four (24) consecutive months, individuals who
at the beginning of such period constituted the Board (including for this
purpose any new director whose election or nomination for election by the
Corporation’s shareholders was approved by a vote of at least two-thirds
(2/3rds) of the directors then still in office who were directors at the
beginning of such period) cease for any reason to constitute at least a majority
of the Board (excluding any Board seat that is vacant or otherwise unoccupied);
or

 

  (f) the Board determines that a Change in Control has occurred.

 

Notwithstanding anything to the contrary herein, a divestiture or spin-off of a
subsidiary or division of the Corporation shall not by itself constitute a
Change in Control.

 

1.7 “CIC Failure” means the following:

 

  (a) with respect to a CIC Triggering Event described in Section 1.8(a), the
Corporation’s shareholders vote against the transaction approved by the Board or
the agreement to consummate the transaction is terminated; or

 

  (b) with respect to a CIC Triggering Event described in Section 1.8(b), the
proxy contest fails to replace or remove a majority of the members of the Board.

 

1.8 “CIC Triggering Event” means the occurrence of either of the following:

 

  (a) the Board or the Corporation’s shareholders approve a transaction
described in subsection (b) of the definition of Change in Control contained in
Section 1.6; or

 

  (b) the commencement of a proxy contest in which any Person seeks to replace
or remove a majority of the members of the Board.

 

1.9 “Committee” means the Personnel and Compensation Committee of the Board.

 

1.10 “Corporate Executive Group” means the group designated as such by the
Corporation.

 

1.11 “Corporation” means The PNC Financial Services Group, Inc. and any
successors thereto.

 

1.12 “Coverage Period” means a period (a) commencing on the earlier to occur of
(i) the date of a CIC Triggering Event and (ii) the date of a Change in Control
and (b) ending on the date that is two (2) years after the date of the Change in
Control; provided, however, that in the event that a Coverage Period commences
on the date of a CIC Triggering Event, such Coverage Period shall terminate upon
the earlier to occur of (x) the date of a CIC

 

-3-



--------------------------------------------------------------------------------

 

Failure and (y) the date that is two (2) years after the date of the Change in
Control triggered by the CIC Triggering Event. After the termination of any
Coverage Period, another Coverage Period shall commence upon the earlier to
occur of clause (a)(i) and clause (a)(ii) in the preceding sentence.

 

1.13 “Deferral Amount” means the amount credited to the Participant’s Account in
accordance with the Participant’s Deferral Election less any amounts transferred
to the SISP and employment taxes. The term “Deferral Amount” will not include
any gains or losses credited or debited thereto.

 

1.14 “Deferral Election” means the Participant’s irrevocable election to defer
all or a portion of the Participant’s Cash Incentive Award by timely delivery to
the Plan Manager of a Deferral Election Form.

 

1.15 “Deferral Election Form” means the document, in a form or forms approved by
the Plan Manager, whereby the Participant elects to defer all or a portion of
any Cash Incentive Award and designates when payment of the portion of the
Participant’s Account attributable to such Deferral Amount, including earnings
thereon, will commence and the form of payment.

 

1.16 “Disability” means, unless the Committee determines otherwise, the
Participant’s disability as determined to be total and permanent by the Employer
for purposes of the Plan.

 

1.17 “Distribution Date” means the annual payment date designated by the
Participant on the Participant’s Deferral Election Form for all distributions,
except for distributions on account of Hardship. The Participant may designate
January 15 or July 15 as the applicable annual Distribution Date.

 

1.18 “Eligible Cash Incentive Award” means the amount of the Participant’s Cash
Incentive Award up to the greater of (a) $25,000 or (b) 50% of the Cash
Incentive Award; provided, however, that for a Participant who is not a member
of the Corporate Executive Group, the Eligible Cash Incentive Award may not
exceed $125,000.

 

1.19 “Employee” means any person employed by an Employer.

 

1.20 “Employer” means the Corporation and any Affiliate that has been designated
by the Plan Manager as an Employer hereunder and listed in Schedule A hereto.

 

1.21 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.22 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

1.23 “Hardship” means severe financial hardship to the Participant resulting
from (i) a sudden and unexpected illness of the Participant or one of the
Participant’s dependents (within

 

-4-



--------------------------------------------------------------------------------

 

the meaning of Section 152(a) of the Internal Revenue Code), (ii) an accident
involving the Participant or one of the Participant’s dependents, (iii) loss of
the Participant’s property due to casualty, or (iv) other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant. The circumstances that will constitute Hardship will depend
upon the facts of each case, but, in any case, Hardship will not exist to the
extent that such hardship is or may be relieved:

 

  (a) through reimbursement or compensation by insurance or otherwise;

 

  (b) by liquidation of the Participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship; or

 

  (c) by cessation of deferrals under this Plan or other plans maintained by the
Employer.

 

The Plan Manager will have the sole and absolute discretion to determine whether
a Hardship exists.

 

1.24 “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.

 

1.25 “ISP” means The PNC Financial Services Group, Inc. Incentive Savings Plan,
as amended from time to time.

 

1.26 “ISP Administrative Committee” means the committee appointed by the Board
or its delegate to administer the ISP.

 

1.27 “Participant” means any Employee who meets the eligibility criteria set
forth in Section 2 of the Plan and/or has an Account under the Plan.

 

1.28 “Pension Plan” means The PNC Financial Services Group, Inc. Pension Plan,
as amended from time to time.

 

1.29 “Person” has the meaning given in Section 3(a)(9) of the Exchange Act and
also includes any syndicate or group deemed to be a person under Section
13(d)(3) of the Exchange Act.

 

1.30 “Plan” means The PNC Financial Services Group, Inc. and Affiliates Deferred
Compensation Plan, which is the Plan set forth in this document, as amended from
time to time.

 

1.31 “Plan Manager” means any individual designated by the Committee to manage
the operation of the Plan as herein provided or to whom the Committee has duly
delegated any of its duties and obligations hereunder.

 

1.32 “Retirement” means termination of employment with the Corporation and all
of its Affiliates at any time and for any reason (other than death, termination
for cause or,

 

-5-



--------------------------------------------------------------------------------

 

unless the Committee determines otherwise, termination in connection with a
divestiture of assets or of one or more subsidiaries of the Corporation) on or
after the first day of the first month after a Participant has attained age
fifty five (55) and completed five (5) years of Vesting Service.

 

1.33 “Severance Agreement” means any Change in Control Severance Agreement
between the Corporation and an executive of the Corporation.

 

1.34 “Severance From Service” means the Participant’s termination of employment
with The PNC Financial Services Group, Inc. and all of its Affiliates on account
of Retirement, Disability or other termination of employment.

 

1.35 “SISP” means The PNC Financial Services Group, Inc. Supplemental Incentive
Savings Plan, as amended from time to time.

 

1.36 “Spouse” means the person to whom the Participant is legally married (as
determined under the laws of the state in which the Participant is a resident at
the time of marriage).

 

1.37 “Trust” means the grantor trust established by the Corporation to assist in
funding its obligations under the Plan.

 

1.38 “Vesting Service” has the meaning assigned such term in the Pension Plan.

 

SECTION 2

 

ELIGIBILITY FOR PARTICIPATION

 

Any Employee who has historically earned or is anticipated to earn annual total
compensation in the year for which a Deferral Election is made of at least
$100,000, or such other greater amount as may be designated by the Committee
from time to time, may be eligible to participate in the Plan, if so designated
by the Plan Manager. The Plan Manager may from time to time expand or limit the
group of employees permitted to participate in the Plan. The decision as to
whether an Employee is eligible to participate in the Plan is reserved to the
Plan Manager in his or her sole discretion.

 

-6-



--------------------------------------------------------------------------------

SECTION 3

 

DEFERRAL ELECTION

 

3.1 Deferral Amount

 

Any Employee who is eligible to participate in the Plan pursuant to the criteria
set forth in Section 2 may elect to defer payment of all or any part of an Cash
Incentive Award; provided, however, that the Participant’s gross Deferral Amount
may not be less than $5,000 for any single deferral. Effective January 1, 1999,
if the Participant also participates in the ISP at the time of a Cash Incentive
Award, a portion of the Eligible Cash Incentive Award amount that the
Participant elects to defer under this Plan will be transferred to the SISP. The
portion that will be allocated to the SISP will equal the percentage of
“Compensation” (as defined in the ISP) that the Participant has elected to defer
under the ISP multiplied by an amount equal to the difference between (a) the
Participant’s “Compensation” under the ISP calculated as if Internal Revenue
Code Section 401(a)(17) were not applicable and the Participant had not made a
deferral under this Plan and (b) the Participant’s “Compensation” actually
calculated under the ISP. Amounts transferred to the SISP will be subject to the
terms and conditions of the SISP.

 

3.2 Deferral Election Form

 

Except for Deferral Election Forms for any Cash Incentive Award payable under a
Severance Agreement, the Participant’s Deferral Election Form must be received
by the Plan Manager prior to January 1 of each calendar year. Except for
Deferral Election Forms for any Cash Incentive Award payable under a Severance
Agreement, any Deferral Election Form will apply only to a Cash Incentive Award
granted to the Participant for the calendar year (or any portion of the calendar
year) beginning on such January 1. Notwithstanding the foregoing, in the
calendar year in which an Employee first becomes eligible to be a Participant
hereunder, the Deferral Election Form must be received by the Plan Manager
within 30 days after the Employee first becomes eligible, in order to be
effective for any Cash Incentive Award granted for such calendar year (or for a
portion of such calendar year). Each Deferral Election Form will also specify
the year in which payment will commence the form of distribution and the
applicable Distribution Date. A Deferral Election Form for any Cash Incentive
Award payable under a Severance Agreement will be valid only if it is received
by the Plan Manager either 30 days after the date of the Severance Agreement or
at least one year before the Participant’s “Date of Termination,” as that term
is defined in the Severance Agreement.

 

3.3 Stock Deferrals

 

From time to time, certain of the Corporation’s eligible incentive plans may
permit or require Participants to defer incentive awards that they would
otherwise receive in the form of restricted shares of the Corporation’s common
stock (“Stock Deferrals”). Such

 

-7-



--------------------------------------------------------------------------------

Stock Deferrals may also be subject to such terms and conditions as may be
imposed by the Corporation under the terms of the incentive plans or the
individual awards under such plans, including, but not limited to, execution of
such agreements between the Corporation and the Participant as may be required
by the Corporation as a condition to receipt of the award and its eligibility
for deferral under this Plan.

 

Stock Deferrals will be credited to Participants’ Accounts as set forth in
Section 1.1. Stock Deferrals will be subject to any restricted period as may be
applicable to the underlying incentive award, and will be deemed to be invested
in the Corporation’s common stock during any such restricted period and may not
be transferred to other deemed investments until the restricted period has
terminated. Distributions from the Stock Deferral portion of Accounts will not
be permitted until any restricted period has terminated. Hardship distributions
made pursuant to Section 4.3 will not include any portion of a Participant’s
Account attributable to Stock Deferrals.

 

SECTION 4

 

DISTRIBUTION OF DEFERRAL AMOUNTS AND PARTICIPANT ACCOUNTS

 

4.1 Distribution Deferral Elections

 

Distributions of the Participant’s Account attributable to any Deferral Amount
will commence in accordance with the Participant’s Deferral Election Form;
provided, however, that no Participant may elect to defer the payment of any
Deferred Amount for a period of less than one full calendar year, and, provided,
further, that if the Participant fails to select a time when payment of the
Participant’s Account attributable to any Deferral Amount will commence, payment
will commence as of the first Distribution Date after the Participant’s
Severance From Service. Notwithstanding the foregoing and except as set forth
below under distributions on account of Hardship, any distribution of the
Participant’s Account attributable to any pre-1996 Deferral Election will be
payable only upon the Participant’s Severance From Service.

 

4.2 Time and Manner of Distribution

 

All distributions will be payable in a lump sum or annual installments over a
period designated by the Participant not to exceed the lesser of ten years or
the joint life expectancy of the Participant and the Participant’s Spouse, based
upon life expectancy tables approved by the Plan Manager. The form of
distribution applicable to any Deferral Amount, and any earnings thereon, will
be elected at the time of the Participant’s Deferral Election on each Deferral
Election Form; provided, however, that if the Participant fails to select a form
for the payment of a Participant’s Account attributable to any Deferral Amount,
payment will be made in the form of the lump sum. The Participant may not
subsequently change the time or form of distribution, except with respect to any
Cash Incentive Award payable under a Severance Agreement; provided,

 

-8-



--------------------------------------------------------------------------------

however, that such change will be valid only if it is received by the Plan
Manager at least one year before the Participant’s “Date of Termination,” as
that term is defined in the Severance Agreement. Distributions will be made only
in cash, except as may otherwise be provided in any eligible incentive plan. The
first annual payment will be made as soon as may be practicable after the
Distribution Date in the year designated by the Participant with the remaining
installments (if any) continuing to be payable as soon as may be practicable
after the same Distribution Date each year thereafter.

 

4.3 Hardship Distribution

 

Upon approval of the Plan Manager, in his or her sole and absolute discretion,
payment of all or any portion of the Participant’s Account will be made in the
event of the Participant’s Hardship. Payment of any Hardship distribution will
be made only in cash in a single sum as soon as administratively feasible after
approval.

 

4.4 Death Benefit

 

Except as provided in Section 4.5, if the Participant’s Severance From Service
occurs because of the Participant’s death, either before or after payments
commence, the balance of the Participant’s Account will be distributed to the
Participant’s Beneficiary or Beneficiaries at the time and pursuant to the
method elected by the Participant. Upon application of the Participant’s
Beneficiary, the Plan Manager may, in his or her sole and absolute discretion,
direct that the balance of the deceased Participant’s Account be paid in a
single lump sum.

 

4.5 Accelerated Distribution

 

Except as may be otherwise provided in the Participant’s Severance Agreement or
upon a Severance From Service that occurs during a Coverage Period, upon the
Participant’s Severance From Service for any reason other than death, Disability
or Retirement, the Committee will direct payment of the balance of the
Participant’s Account to be accelerated and paid in a single sum to the
Participant on the first annual Distribution Date coincident with or next
following the date of the Participant’s Severance From Service.

 

SECTION 5

 

INVESTMENT FUNDS

 

Deferral Amounts credited to a Participant’s Account under the Plan will be
deemed to be invested in the investment fund or funds selected by the
Participant in accordance with procedures established by the Plan Manager. The
Participant may elect to change the investment fund elections in accordance with
procedures established by the Plan Manager. The ISP Administrative Committee
will, in its sole discretion, determine the various investment funds

 

-9-



--------------------------------------------------------------------------------

that will be available for the deemed investment of all Deferral Amounts. If the
Participant fails to select an investment fund or fund with respect to any
Deferral Amount, such Deferral Amount will be automatically invested in a
short-term investment fund as may be designated from time to time by the ISP
Administrative Committee, until the Participant provides investment directions
in accordance with procedures established by the Plan Manager. The Participant’s
Account will be valued daily.

 

The Committee, in its sole and absolute discretion, will establish procedures
for allocating earnings to the Participant’s Account.

 

SECTION 6

 

DESIGNATION OF BENEFICIARIES

 

The Participant will designate a Beneficiary or Beneficiaries to receive the
balance of the Participant’s Account upon the Participant’s death. Such
designation will be on a form approved by the Plan Manager and will not be
effective until the designation is received by the Plan Manager. If no valid
Beneficiary designation form is on file with the Plan Manager upon the
Participant’s death, then the balance of the Participant’s Account will be
payable to the Beneficiary designated by the Participant under the Employer’s
group life insurance plan, or, if no such designation exists, to the
Participant’s estate.

 

SECTION 7

 

TRUST FUND

 

No assets of the Corporation or any Employer will be segregated or earmarked in
respect to any Deferral Amounts and all such amounts will constitute unsecured
contractual obligations of the Employer. If the Corporation chooses to
contribute to the Trust to offset its obligation under this Plan, all assets or
property held by the Trust will at all times remain subject to the claims of the
general creditors of the Corporation or any Employer.

 

SECTION 8

 

CLAIMS PROCEDURE

 

8.1 Initial Claim

 

Claims for benefits under the Plan will be filed with the Plan Manager. If any
Participant or Beneficiary claims to be entitled to a benefit under the Plan and
the Plan Manager

 

-10-



--------------------------------------------------------------------------------

determines that such claim should be denied in whole or in part, the Plan
Manager will notify such person of its decision in writing. Such notification
will be written in a manner calculated to be understood by such person and will
contain (a) specific reasons for the denial, (b) specific reference to pertinent
Plan provisions, (c) a description of any additional material or information
necessary for such person to perfect such claim and an explanation of why such
material or information is necessary and (d) information as to the steps to be
taken if the person wishes to submit a request for review. Such notification
will be given within 90 days after the claim is received by the Plan Manager. If
such notification is not given within such period, the claim will be considered
denied as of the last day of such period and such person may request a review of
his or her claim.

 

8.2 Review Procedure

 

Within 60 days after the date on which the Participant or Beneficiary receives a
written notice of a denied claim (or, if applicable, within 60 days after the
date on which such denial is considered to have occurred), such person (or his
or her duly authorized representative) may (a) file a written request with the
Committee for a review of his or her denied claim and of pertinent documents and
(b) submit written issues and comments to the Committee. The Committee will
notify such person of its decision in writing. Such notification will be written
in a manner calculated to be understood by such person and will contain specific
reasons for the decision as well as specific references to pertinent Plan
provisions. The decision on review will be made within 60 days after the
Committee receives the request for review. If the decision on review is not made
within such period, the claim will be considered denied.

 

8.3 Claims and Review Procedure Not Mandatory After a Change in Control

 

After the occurrence of a Change in Control, the claims procedure and review
procedure provided for in this Section 8 will be provided for the use and
benefit of Participants who may choose to use such procedures, but compliance
with the provisions of this Section 8 will not be mandatory for any Participant
claiming benefits after a Change in Control. It will not be necessary for any
Participant to exhaust these procedures and remedies after a Change in Control
prior to bringing any legal claim or action, or asserting any other demand, for
payments or other benefits to which such Employee claims entitlement.

 

SECTION 9

 

ADMINISTRATION

 

The Committee will have the sole and absolute authority to determine eligibility
for benefits and administer, interpret, construe and vary the terms of the Plan;
provided, however, that after a Change in Control, the Committee will be subject
to the direction of the trustee of the Trust with respect to the exercise of the
authority granted by this Section 9 and elsewhere in this Plan.

 

-11-



--------------------------------------------------------------------------------

This Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and will be administered in
a manner consistent with that intent.

 

SECTION 10

 

AMENDMENT AND TERMINATION

 

The Committee will have the sole and absolute discretion to modify, amend or
terminate this Plan at any time; provided, that no modification, amendment or
termination will be made that would have the effect of decreasing the amount
payable to any Participant or Beneficiary hereunder without the consent of such
Participant or Beneficiary.

 

After a Change in Control, the Plan may not be amended in any manner that
adversely affects the administration or payment of a Participant’s benefits
hereunder (including but not limited to the timing and form or payment of
benefits hereunder) without the consent of the Participant, nor may the
provisions of this Section 10 or Section 11 be amended after a Change in Control
with respect to a Participant without the written consent of the Participant;
provided, however, that the failure of the Participant to consent to any such
amendment will not impair the ability of the Committee to amend the Plan with
respect to any other Participant who has consented to such amendment.

 

SECTION 11

 

SUCCESSORS

 

In addition to any obligations imposed by law upon any successor(s) to the
Corporation and the Employers, the Corporation and the Employers will be
obligated to require any successor(s) (whether direct or indirect, by purchase,
merger, consolidation, operation of law, or otherwise) to all or substantially
all of the business and/or assets of the Corporation and the Employers to
expressly assume and agree to perform this Plan in the same manner and to the
same extent that the Corporation and the Employers would be required to perform
it if no such succession had taken place; in the event of such a succession,
references to “Corporation” and “Employers” herein will thereafter be deemed to
include such successor(s).

 

-12-



--------------------------------------------------------------------------------

SECTION 12

 

GOVERNING LAW

 

The Plan will be governed according to the laws of the Commonwealth of
Pennsylvania to the extent not preempted by federal law.

 

SECTION 13

 

MISCELLANEOUS

 

13.1 Liability of the Board

 

The Board will not be liable to any person for any action taken or admitted in
connection with the administration, interpretation, construction or variance of
the Plan.

 

13.2 No Contract of Employment

 

Nothing herein will be construed as an offer or commitment by the Corporation or
any Affiliate to continue any Participant’s employment with it for any period of
time.

 

13.3 Withholding

 

All applicable federal, state, local and social security taxes will be withheld
and deducted from amounts distributed hereunder, as appropriate.

 

13.4 Spendthrift Clause

 

The right of the Participants to any amounts deferred or invested in this Plan
will not be transferable or assignable and will not be subject to alienation,
encumbrance, garnishment, attachment, execution or levy of any kind, voluntary
or involuntary, except when, where and if compelled by applicable law.

 

13.5 Severability

 

Whenever possible, each provision of this Plan will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Plan is held to be prohibited by or invalid under applicable law, then
(a) such provision will be deemed to be amended to, and to have contained from
the outset such language as is necessary to, accomplish the objectives of the
provision as originally written to the fullest extent permitted by law and (ii)
and other provisions of this Plan will remain in full force and effect.

 

-13-



--------------------------------------------------------------------------------

13.6 Entire Agreement

 

This writing constitutes the final and complete embodiment of the understandings
of the parties hereto and all prior understandings and communications of the
parties oral or written concerning this Plan are hereby renounced, revoked and
superseded.

 

*    *    *    *

 

IN WITNESS WHEREOF, this PNC Financial Services Group, Inc. and Affiliates
Deferred Compensation Plan, as amended and restated, is adopted by The PNC
Financial Services Group, Inc. by the Personnel and Compensation Committee of
its Board of Directors, and the terms and provisions of said Plan as so amended
and restated are ratified and approved by said Committee, this 18th day of
February, 2004.

 

-14-



--------------------------------------------------------------------------------

SCHEDULE A

 

AFFILIATES

 

PNC Bank, National Association

PNC Capital Markets, Inc.

The PNC Financial Services Group, Inc.

PNC Alliance, LLC.

PNC Equity Management Inc.

PNC Commercial Management, Inc.

PNC Leasing LLC.

PNC Brokerage Corp

PNC Bank, Delaware

PFPC, Inc.

PFPC Trust Co.

Automated Business Development Corp.

Midland Loan Services, Inc.

Columbia Housing Partners, L.P.

PNC Affordable Housing Inc.

TRI Capital Company, Inc.

 

-15-